Citation Nr: 0611946	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for low back pain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for post operative 
residuals of a left femoral neck fracture, with right lower 
extremity shortening, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied a rating in excess of 30 
percent for residuals, post operative (P.O.) fracture of the 
left femoral neck, with shortening of the right lower 
extremity; and a rating in excess of 10 percent for low back 
pain. 

A personal hearing was held before the RO in January 2004 and 
a transcript is in the claims file. 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The record shows that the veteran was most recently afforded 
a VA orthopedic examination in November 2003. At that time he 
complained of continuing daily hip and back pain, and 
limitation of motion. Examination of the lumbar spine was 
positive for mild scoliosis of the lumbar spine to the left 
and paraspinous tenderness bilaterally.  Range of motion 
testing showed some limitation of motion. The left hip 
exhibited severe limitation of motion with exquisite 
tenderness in the left groin after repetitive motion. The 
veteran's movements were guarded.  Due to pain he refused to 
continue repetitive exercises and motion studies.  X-ray 
studies showed very minimal degenerative changes at L1-L2 
with rotary scoliosis, a left convex scoliosis of the lumbar 
spine, and mild degenerative changes of the hips.  The 
clinical diagnoses were chronic left hip pain due to a left 
femoral fracture, with limitation of motion, right leg 
shortening, and chronic low back pain with degenerative 
changes.

In April 2005, the veteran submitted additional medical 
evidence in support of his claim without the veteran's waiver 
of initial RO consideration.  As such, these issues must be 
remanded for initial RO consideration of this evidence, and 
if the claims remain denied, the issuance of a supplemental 
statement of the case.

In the letter accompanying this evidence, the veteran noted 
that his back and left hip disabilities have worsened since 
his November 2003 VA examination.  In light of the 
appellant's contentions and the evidence presented, a new 
examination is in order.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).

Finally, where a claim is predicated on establishing the 
degree of disability, as in a claim for an increased rating, 
the ruling announced in Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), would be 
for consideration.  As such, the Court held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all of the elements of a claim including 
notice that an effective date will be assigned if benefits 
are awarded.  Id.  However, in this case, the notice provided 
to the veteran is inadequate as regards the latter element.  
As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran as 
to the type of evidence that is needed to establish an 
effective date if an increase in the disability rating is 
awarded.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses for all health care providers, 
VA and private, who may possess 
additional records subsequent to November 
2003 pertinent to the claims on appeal.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the 
appellant which have not been secured 
previously.  This includes, but is not 
limited to securing the records dated 
since 2003 from Peter Hughes, M.D., of 
Stamford, Connecticut; the Greenwich 
Hospital of Greenwich, Connecticut; Moore 
Rehabilitation Center of Darien, 
Connecticut; the Pain Management Center 
of Stamford, Connecticut; and the West 
Haven VA Medical Center.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
the outstanding medical records.  If no 
additional United States Government 
records are available, a formal written 
unavailability memorandum must be added 
to the claims file, and the appellant be 
given an opportunity to respond.

3. After all pertinent evidence has been 
gathered and associated with the claim 
file, the veteran should be afforded a VA 
orthopedic examination. The claims folder 
is to be made available for the examiner 
to review. In accordance with the latest 
AMIE worksheets for rating lumbar spine 
and hip disorders the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any lumbar spine and left hip 
disabilities. A complete rationale for 
any opinions expressed must be provided. 

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected lumbar spine and left 
hip disabilities. If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins. In 
addition, after considering the  
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be taken.

5. Thereafter, and following any other 
indicated development, the RO should 
prepare new rating decisions and 
readjudicate the appealed issues.  If the 
appeals are to any extent denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 2002) which includes a summary 
of any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision. They should 
then be afforded an applicable time to 
respond.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

